Citation Nr: 1628739	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from June 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in March 2012, and then when it returned to the Board it was denied in November 2014.  In March 2016 the issue was subject to a Joint Motion for Remand (JMR) from the United States Court of Appeals for Veterans Claims (Court), and the issue has returned to the Board for review.  

The Veteran was scheduled to appear for a Travel Board hearing in July 2011 but failed to attend.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, this case must be remanded again for further development of the issue.  The Veteran submitted several written statements in December 2008, June 2009, and August 2014 describing his participation in scientific testing while he was in the Navy, specifically that he participated in human and animal trials at the Naval Biodynamics Laboratory (Biolab) in New Orleans, Louisiana from 1989 to 1990.  He reported incidents of trauma while participating in the scientific testing that have caused him mental health deficits.  Specifically, he reported that he had nightmares, restlessness, and delusions in service and that he continues to suffer from mental health difficulties.  The Veteran's service treatment records indicate that he was stationed at the Naval Biolab beginning in October 1989 based on his assignment sheet, service treatment records, and his performance reports.  However, there is no indication that the AOJ attempted to obtain records from the Naval Biolab.  Remand is necessary to obtain any outstanding records from the Naval Biolab unless the AOJ determines that either the records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. §3.159 (2015).    

The Veteran has asserted that he has bipolar disorder as a result of his active duty service, but his mental health treatment notes have also referred to a possible PTSD diagnosis.  VA treatment records from November 2009, December 2009 and January 2010 diagnosed the Veteran with rule-out PTSD.  The record does not show that the Veteran underwent a VA examination in connection with his claim for a psychiatric disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the record demonstrates that the Veteran currently has a diagnosis of bipolar disorder but that he has also had symptoms consistent with PTSD to cause a "rule-out PTSD" diagnosis.  He has also received substance abuse treatment.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any mental health disability diagnosed during the pendency of the appeal is etiologically related to active duty service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   Moreover, as the Veteran has received other mental health diagnoses in addition to bipolar disorder, the AOJ should seek clarification on the mental health diagnoses and the VA examiner's opinion should address these diagnoses and opine on whether any mental health diagnosis is related to in-service events or stressors.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Board notes that the Veteran's representative contended that his psychiatric disorder may be a medically unexplained chronic multisymptom illness as he served in the Persian Gulf War.  Therefore in the examination the VA examiner should address whether any of the mental health diagnoses are related to the Veteran's service in the Persian Gulf War.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from July 2012 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records regarding any scientific testing performed on the Veteran at the Naval Biodynamics Laboratory in New Orleans.  If it is determined that these records do not exist, or that further attempts to obtain the records would be futile, the Veteran should be notified in writing.  

2.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from July 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If it is determined that these records do not exist, or that further attempts to obtain the records would be futile, the Veteran should be notified in writing.  

3.  After the above has been accomplished, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any mental health disability, to include bipolar disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include service records, private treatment records, VA treatment records, and lay statements, the examiner should identify the Veteran's existing mental health diagnoses and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any mental health disability began in service, was caused by service, or is otherwise related to service.  The examiner should address all mental health diagnoses of record and address whether they are related to active duty service.  The examiner should also address whether any of the Veteran's mental health diagnoses are part of a medically unexplained chronic multisymptom illness related to his service in the Persian Gulf War.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




